Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-6, 10-13, 44-50 and 59-61 are pending and examined.
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-13, 44-50 and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are broadly drawn to a synthetic population of Medicago sativa plants wherein at least 53% of the plants of said population comprises an introgressed allele conferring to said plants increased resistance to Colletotrichum trifolii Race 5 as compared with a plant not comprising said allele, wherein a representative sample of seed comprising said allele has been deposited under ATCC Accession No. PTA-124210 or under ATCC Accession No. PTA-125043; wherein said allele is partially dominant; said population comprises resistance to Colletotrichum trifolii Races 1, 2 and 5; said introgressed allele comprises resistance haplotype found in H0415C4112, H0415C4114, H0415C4115, or H0415C4116; a population of seed that produces said synthetic population of Medicago sativa plants; a method for producing Medicago sativa seed with resistance to Colletotrichum trifolii, comprising crossing the synthetic population of Medicago sativa plants with other plants of said synthetic population or with Medicago sativa plants of a different genotype and selecting seed/plans from said crossing; a synthetic population of Medicago sativa plants, wherein at least 53% of plants of said population comprises a recombinant chromosomal segment on chromosome 4 that comprises an introgressed Colletotrichum trifolii race 5 resistance allele conferring to said plants resistance compared to a plant not comprising said allele; wherein said Colletotrichum trifolii race 5 resistance allele is located with a chromosomal segment that is flanked by marker locus FG2208 (SEQ ID NO: 1) and marker locus FG27271 (SEQ ID NO: 7) on chromosome 4 in said plants, or comprises one of the marker loci FG2208 (SEQ ID NO: 1), FG2218 (SEQ ID NO: 2), FG27062 (SEQ ID NO: 3), FG2226 (SEQ ID NO: 4), FG27232 (SEQ ID NO: 5), FG27251 (SEQ ID NO: 6), or FG27271 (SEQ ID NO: 7); or wherein said allele is located within a chromosomal segment in the genome of said plant flanked by 16,945,124 bp to 19,292,176 bp on the Medicago truncatula Mt4.0 map; wherein the synthetic population further comprises a transgene that confers to said plants resistance to herbicide such as glyphosate, glufosinate or sulfonylurea or dicamba  resistance; or a transgene that confers altered lignin composition.
In contrast, the specification describes Alfalfa varieties C0416C4164 and H0415C4114 comprising a marker allele on chromosome 4 and having increased resistance to Colletotrichum trifolii Race 5 and Race 1 as compared with a plant not comprising said allele, wherein a representative sample of seed comprising said allele has been deposited under ATCC Accession No. PTA-124210 or under ATCC Accession No. PTA-125043; wherein said marker allele comprises FG2208 (SEQ ID NO: 1), FG2218 (SEQ ID NO: 2), FG27062 (SEQ ID NO: 3), FG2226 (SEQ ID NO: 4), FG27232 (SEQ ID NO: 5), FG27251 (SEQ ID NO: 6), or FG27271 (SEQ ID NO: 7). The specification also describes a synthetic population of Medicago sativa plants comprising variety C0416C4164 or H0415C4114 (seed deposited under ATCC Accession NO. PTA-124210 or PTA-125043, respectively), wherein said population comprises an introgressed allele conferring to said plants an increased resistance to Colletotrichum trifolii Race 5. The specification, however, does not describe a synthetic population of Medicago sativa plants wherein almost 50% of the plants of the population does not comprise the introgressed allele marker that confers the resistance to Colletotrichum trifolii Race 5. Fig. 1 of the specification shows the % of resistance to Colletotrichum trifolii Race 5 in varieties H0415C4112 (~50%), H0415C4114 (<40%), H0415C4115 (~50%), or H0415C4116 (~50%) of claim 5. Fig. 2 shows synthetic varieties H0415C4112, H0415C4114, H0415C4115, or H0415C4116 are all resistant to Colletotrichum trifolii Race 5 and distribution of individual plants within the population. However, the specification does not describe a representative number of synthetic population, wherein at least 53% % of the plants within each population species comprises an introgressed allele conferring to said at least 53% of the plants an increased resistance to Colletotrichum trifolii Race 5. In addition, neither the identity/structure of Colletotrichum trifolii Race 5 resistance allele nor the pathogen Colletotrichum trifolii Race 5 is disclosed in the specification or available in the prior art. The claims do not require the plants within the population comprise a marker allele shown to confer the resistance to Colletotrichum trifolii Race 5. The specification does not show co-segregation any of the marker alleles of SEQ ID NO: 1-7, therefore claims 44-47 are not described. Therefore, Applicants are not in possession of a synthetic population of Medicago sativa plants, wherein at least 53% of the plants of said population comprises an introgressed allele on chromosome 4 conferring to said at least 53% of the plants an increased resistance to Colletotrichum trifolii Race 5. The specification also fails to describe the broad scope of the method of claims 11-13, drawn to identification of genetic markers other than SEQ ID NO: 1-7 linked to unknown alleles that confer resistance Colletotrichum trifolii Race 5, or the detecting of any polymorphism at any locus in the genome of exemplified or non-exemplified alfalfa seed/plant.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.

The claimed synthetic population of alfalfa plant are described by a single phenotype, resistance to Colletotrichum trifolii Race 5 conferred by unspecified allele. There is no known correlation between structure-function of alleles/genes that confer resistance to Colletotrichum trifolii Race 5. In addition, the specification fails to describe a sequence for the allele or locus that confers the broad resistance to Colletotrichum trifolii Race 1, 2 and 5. The allele in the resistance haplotype found in H0415C4112, H0415C4114, H0415C4115, H0415C4116 is also unknown and not described in the specification. Therefore, the structure of the introgressed sequence is unknown. The pathogen Colletotrichum trifolii Race 5 itself is unknown in the prior art so one would not be able to test the resistance in the plants within the population to see what percentage of the plants have the resistance to the pathogen. Furthermore, the state of the prior art as evidenced by Applicant’s own specification, is that no alfalfa variety with resistance to Colletotrichum trifolii Race 5 is known in the art.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 10-13, 44-50 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,051,482 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the issued patent are drawn to a synthetic population of Medicago sativa plants; wherein plants of said population comprise an introgressed allele conferring to said plants increased resistance to Colletotrichum trifolii Race 5 as compared with a plant not comprising said allele, wherein a representative sample of seed comprising said allele has been deposited under ATCC Accession No. PTA-124210 or under ATCC Accession No. PTA-125043; said introgressed allele comprises resistance haplotype found in H0415C4112, H0415C4114, H0415C4115, or H0415C4116; a population of seed that produces said synthetic population of Medicago sativa plants; a method for producing Medicago sativa seed with resistance to Colletotrichum trifolii, comprising crossing the synthetic population of Medicago sativa plants with other plants of said synthetic population or with Medicago sativa plants of a different genotype and selecting seed/plans from said crossing; said synthetic population wherein the plants further comprise a transgene that confers to said plants an altered lignin composition phenotype or resistance to herbicides including glyphosate, glufosinate or dicamba or sulfonurea. 
Instant claims 1, 3, 5-6 and 59-61 correspond to claims 1-4 and 17-19 of the issued patent but broader in scope because the “at least 53%” is broader than the “at least 71%”. Instant claim  10 corresponds to claim 6 of the issued patent but broader in scope. Instant claims 44-50 correspond to claims 10-13 of the issued patent but broader in scope. Therefore, instant claims encompass the invention of the issued patent and are obvious over each. 

Remarks
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662